Exhibit 10.35

SECOND AMENDMENT

THIS SECOND AMENDMENT (this “Amendment”) dated as of August 5, 2011 to the
Credit Agreement referenced below is by and among THE KEYW HOLDING CORPORATION,
a Maryland corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto (the “Guarantors”), the Lenders identified on the
signature pages hereto and Bank of America, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).

RECITALS

WHEREAS, credit facilities have been extended to the Borrower pursuant to the
Credit Agreement dated as of February 28, 2011 (as amended by that certain First
Amendment dated as of April 22, 2011 and as further amended, modified,
supplemented and extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors, the Lenders identified therein and the Administrative
Agent; and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Lenders have agreed to the requested modifications on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Defined Terms.  Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided for such terms in the Credit Agreement.

2. Amendment.  The Credit Agreement is amended in the following respects:

2.1 The definition of “Aggregate Revolving Commitments” in Section 1.01 is
amended and restated in its entirety to read as follows:

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
effective date of the Second Amendment to this Agreement is SIXTY-FIVE MILLION
DOLLARS ($65,000,000).

2.2 Schedule 2.01 is amended and restated in its entirety to read as Exhibit A
attached hereto. For the avoidance of doubt, the Borrower’s right to increase
the Aggregate Revolving Commitments pursuant to Section 2.01(b) shall not be
reduced or otherwise affected by this Amendment.

3. Conditions Precedent.  This Amendment shall be effective as of the date
hereof upon receipt by the Administrative Agent of (a) counterparts of this
Amendment duly executed by the Borrower, the Guarantors, all of the Lenders and
the Administrative Agent, (b) a certificate of each Loan Party dated as of the
date hereof signed by a Responsible Officer of such Loan Party certifying that
the resolutions adopted by the board of directors or equivalent governing body
of such Loan Party and delivered to the Administrative Agent in connection with
the Credit Agreement or Joinder Agreement, as applicable, are in full force and
effect and have not been amended, modified or rescinded, and (c) for the account
of each Lender (including Bank of America), a fee equal to 0.375% of the
aggregate principal amount of each such Lender’s increase to its Revolving
Commitment as provided herein.

4. Amendment is a “Loan Document”.  This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

5. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment, (a) each of the representations and warranties of each Loan
Party contained in the Credit Agreement or any other Loan Document are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are be true and correct in all material respects as of
such earlier date, and (b) no Default exists.



--------------------------------------------------------------------------------

 
 

6. Reaffirmation of Obligations.  Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents, agreements and instruments executed in connection with this Amendment
do not operate to reduce or discharge such Loan Party’s obligations under the
Loan Documents.

7. Reaffirmation of Security Interests.  Each Loan Party (a) affirms that each
of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (b) agrees that this Amendment and all documents, agreements and
instruments executed in connection with this Amendment do not in any manner
impair or otherwise adversely effect any of the Liens granted in or pursuant to
the Loan Documents.

8. No Other Changes.  Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

9. Counterparts; Delivery.  This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

10. Governing Law.  This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

 
 

Each of the parties hereto has caused a counterpart of this Second Amendment to
be duly executed and delivered as of the date first above written.



[spacer.gif]   [spacer.gif] BORROWER:   THE KEYW HOLDING CORPORATION, a Maryland
corporation     

By:

/s/ Leonard E. Moodispaw
[line.gif]
Name: Leonard E. Moodispaw
Title: Chief Executive Officer

GUARANTORS:   THE KEYW CORPORATION, a Maryland corporation
coreservlets.com, Inc., a Maryland corporation
Sycamore.US, Inc., a Maryland corporation
Sycamore Services, Inc., a Maryland corporation
Everest Technology Solutions, Inc., a Delaware corporation
JKA TECHNOLOGIES, INC., a Maryland corporation
Forbes Analytic Software, Inc., a Virginia corporation     

By:

/s/ Leonard E. Moodispaw
[line.gif]
Name: Leonard E. Moodispaw
Title: Chief Executive Officer of each of the foregoing

     INTEGRATED COMPUTER CONCEPTS, INCORPORATED,
a Maryland corporation
THE ANALYSIS GROUP, LLC, a Virginia limited liability company
S&H ENTERPRISES OF CENTRAL MARYLAND, INC., a Maryland
corporation Insight Information Technology, LLC,
a Delaware limited liability company     

By:

/s/ John E. Krobath
[line.gif]
Name: John E. Krobath
Title: Chief Financial Officer of each of the foregoing

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

 
 

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent



[spacer.gif]   [spacer.gif]  

By:

/s/ Bozena Janociak
[line.gif]
Name: Bozena Janociak

Title: Vice President

LENDERS:   BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender     

By:

/s/ Mark A. Zirkle
[line.gif]
Name: Mark A. Zirkle
Title: Vice President

     SUNTRUST BANK
as a Lender     

By:

/s/ Linda Bergmann
[line.gif]
Name: Linda Bergmann
Title: Senior Vice President

     CITIBANK NA
as a Lender     

By:

/s/ Jessica L. Tenaza
[line.gif]
Name: Jessica L. Teneza
Title: Senior Vice President



--------------------------------------------------------------------------------

 
 

Exhibit A


SCHEDULE 2.01

Lenders and Commitments



[spacer.gif]   [spacer.gif]   [spacer.gif] Lender   Revolving
Commitment   Revolving
Commitment
Percentage Bank of America, N.A.   $ 33,000,000.00       50.769230770 % 
SunTrust Bank   $ 16,000,000.00       24.615384615 %  Citibank NA   $
16,000,000.00       24.615384615 %  Total:   $ 65,000,000.00       100.000000000
% 



--------------------------------------------------------------------------------